Citation Nr: 0825786	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-41 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a compensable rating for left ear hearing loss 
disability. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that in pertinent part denied a compensable rating 
for left hear hearing loss disability. 

In August 2007, the veteran withdrew his request for a 
hearing before a Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the evidence reflects that further development is 
necessary to properly adjudicate this matter.  Whether a 
medical examination is "contemporaneous" depends on the 
circumstances of the case.  See Snuffer v. Gober, 10 Vet App. 
400 (1997), and Caffrey v Brown, 6 Vet App 377, 381 (1994).  
In Caffrey, the United States Court of Appeals for Veterans 
Claims (Court) held that where evidence indicated a material 
change in the disability or indicated that the current rating 
may be incorrect, a new medical examination was required.  

The most recent VA audiometry evaluation was conducted in 
November 2003.  In July 2008, the veteran's representative 
argued that there has been an increase in severity of the 
veteran's left ear hearing loss disability since then.  
Because a material change in the disability has been alleged, 
the Board must remand this case for a current examination.  

Additionally, there has been a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. App. 37, 2008, which points out that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the veteran notice 
that explains the information or evidence 
needed to establish entitlement to an 
increased rating for hearing loss in the 
left ear.  In particular, the AOJ must 
send the appellant a corrective notice, 
that explains (1) that he can submit 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (2) generally, the criteria 
necessary for entitlement to a higher 
disability rating, (3) that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (4) 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization.  Vazquez-Flores, 
supra. 

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should schedule the 
veteran for a VA audiological evaluation 
to determine the current severity of his 
left ear hearing loss.  All indicated 
tests should be undertaken.  
Specifically, the results of the 
audiological evaluation must note, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also note the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
The claims file should be made available 
to the examiner for review and the 
examiner is asked to note that review in 
the report.  The examiner should elicit 
all manifestations of left ear hearing 
loss and report pertinent findings. 

3.  Following completion of the above 
development, the AOJ should review the 
claim.  If all desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond before the claims folders are 
returned to the Board.  

No action is required of the veteran until notified.  The 
purpose of this remand is to procure clarifying data and to 
ensure due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Failure to report for examination without good cause may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




